Exhibit 10.1
 
INDEMNITY AGREEMENT


This Indemnity Agreement (this "Agreement"), is effective as of _______________,
and is made by and between Evans & Sutherland Computer Corporation, a Utah
corporation (the "Company"), and _______________, a member of the Board of
Directors of the Company (the "Indemnitee").


RECITALS


A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of public companies unless they are
protected by comprehensive liability insurance and/or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;


B. Based upon their experience as business managers, the Board of Directors of
the Company (the "Board") has concluded that, to retain and attract talented and
experienced individuals to serve as officers and directors of the Company, and
to encourage such individuals to take the business risks necessary for the
success of the Company, it is necessary for the Company contractually to
indemnify officers and directors and to assume for itself maximum liability for
expenses and damages in connection with claims against such officers and
directors in connection with their service to the Company;


C Sections 16-10a-901 to 16-10a-909 of the Utah Revised Business Corporation Act
(the "Act") empowers the Company to indemnify by agreement its officers,
directors, employees and agents, and persons who serve, at the request of the
Company, as directors, officers, employees or agents of other corporations or
enterprises, and expressly provides that the indemnification provided by the Act
is not exclusive; and


D. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director of the Company free from undue concern for claims for
damages arising out of or related to such services to the Company.


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1. DEFINITIONS.


1.1   Agent.  For the purposes of this Agreement, "Agent" of the Company means
any person who is or was a director or officer of the Company or a Subsidiary of
the Company; or is or was serving at the request of, for the convenience of, or
to represent the interest of the Company or a Subsidiary of the Company as a
director or officer of another foreign or domestic corporation, partnership,
joint venture, trust or other enterprise or an affiliate of the Company; or was
a director or officer of a foreign or domestic corporation which was a
predecessor corporation of the Company, or was a director or officer of another
enterprise or affiliate of the Company at the request of, for the convenience
of, or to represent the interests of such predecessor corporation.  The term
"enterprise" includes any employee benefit plan of the Company, its
Subsidiaries, affiliates and predecessor corporations.
1

--------------------------------------------------------------------------------



1.2   Expenses.  For purposes of this Agreement, "Expenses" includes all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, all attorneys' fees and related disbursements and other
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of Expenses
under this Agreement, the Act or otherwise; provided, however, that Expenses
shall not include any judgments, fines, ERISA excise taxes or penalties or
amounts paid in settlement of a proceeding.


1.3   Proceeding.  For the purposes of this Agreement, "Proceeding" means any
threatened, pending or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative or any other type whatsoever.


1.4   Subsidiary.  For purposes of this Agreement, "Subsidiary" means any
corporation of which more than 50% of the outstanding voting securities is owned
directly or indirectly by the Company, by the Company and one or more of its
Subsidiaries or by one or more of the Company's Subsidiaries.


2. AGREEMENT TO SERVE.  The Indemnitee agrees to serve and/or continue to serve
as an Agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an Agent of the Company, faithfully and to the best of his ability, so
long as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the charter documents of the Company or any Subsidiary
of the Company; provided, however, that the Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation that
the Indemnitee may have assumed apart from this Agreement), and the Company or
any Subsidiary shall have no obligation under this Agreement to continue the
Indemnitee in any such position.


3. DIRECTORS' AND OFFICERS' INSURANCE.  The Company shall, to the extent that
the Board determines it to be economically reasonable, maintain a policy of
directors' and officers' liability insurance ("D&O Insurance"), on such terms
and conditions as may be approved by the Board.


4. MANDATORY INDEMNIFICATION.  Subject to Section 9 below, the Company shall
indemnify the Indemnitee:


4.1   Third Party Actions. If the Indemnitee is a person who was or is a party
or is threatened to be made a party to any Proceeding (other than an action by
or in the right of the Company) by reason of the fact that he is or was an Agent
of the Company, or by reason of anything done or not done by him in any such
capacity, against any and all Expenses and liabilities of any type whatsoever
(including, but not limited to, judgments, fines, ERISA excise taxes or
penalties and amounts paid in settlement) actually and reasonably incurred by
him in connection with the investigation, defense, settlement or appeal of such
Proceeding if he acted in good faith and in a manner he reasonably believed to
be in, or not opposed to, the best interests of the Company and, with respect to
any criminal action or Proceeding, had no reasonable cause to believe his
conduct was unlawful; and
2

--------------------------------------------------------------------------------



4.2   Derivative Actions.  If the Indemnitee is a person who was or is a party
or is threatened to be made a party to any Proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
was an Agent of the Company, or by reason of anything done or not done by him in
any such capacity, against any amounts paid in settlement of any such Proceeding
and all Expenses actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal of such Proceeding if he acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Company; except that no indemnification under this
subsection shall be made in respect of any claim, issue or matter as to which
such person shall have been finally adjudged to be liable to the Company by a
court of competent jurisdiction due to willful misconduct of a culpable nature
in the performance of his duty to the Company, unless and only to the extent
that a final, non-appealable judgment is entered by a state or federal court in
Salt Lake County, Utah or the court in which such Proceeding which shall
determine upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such amounts which the state or federal court in Salt
Lake County, Utah  or such other court shall deem proper; and


4.3   Exception for Amounts Covered by Insurance.  Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) to the extent such have been paid directly to the Indemnitee by D&O
Insurance.


5. PARTIAL INDEMNIFICATION AND CONTRIBUTION.


5.1   Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any Expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) incurred by him in the investigation, defense, settlement or
appeal of a Proceeding but is not entitled, however, to indemnification for all
of the total amount thereof, then the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled to indemnification.


5.2   Contribution.  If the Indemnitee is not entitled to the indemnification
provided in Section 4 for any reason other than the statutory limitations set
forth in the Act, then in respect of any threatened, pending or completed
Proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such Proceeding), the Company shall contribute to the amount of
Expenses (including attorneys' fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such Proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such Expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations.  The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties'
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses, judgments, fines or
settlement amounts.  The Company agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or any other method of allocation which does not take account of the
foregoing equitable considerations.
3

--------------------------------------------------------------------------------



6. MANDATORY ADVANCEMENT OF EXPENSES.


6.1   Advancement. Subject to Section 9 below, the Company shall advance all
Expenses incurred by the Indemnitee in connection with the investigation,
defense, settlement or appeal of any Proceeding to which the Indemnitee is a
party or is threatened to be made a party by reason of the fact that the
Indemnitee is or was an Agent of the Company or by reason of anything done or
not done by him in any such capacity. The Indemnitee hereby undertakes to
promptly repay such amounts advanced only if, and to the extent that, it shall
ultimately be determined that the Indemnitee is not entitled to be indemnified
by the Company under the provisions of this Agreement, the Articles of
Incorporation or Bylaws of the Company, the Act or otherwise. The advances to be
made hereunder shall be paid by the Company to the Indemnitee within thirty (30)
days following delivery of a written request therefor by the Indemnitee to the
Company.


6.2   Exception. Notwithstanding the foregoing provisions of this Section 6, the
Company shall not be obligated to advance any Expenses to the Indemnitee arising
from a lawsuit filed directly by the Company against the Indemnitee if an
absolute majority of the members of the Board reasonably determines in good
faith, within thirty (30) days of the Indemnitee's request to be advanced
Expenses, that the facts known to them at the time such determination is made
demonstrate clearly and convincingly that the Indemnitee acted in bad faith. If
such a determination is made, the Indemnitee may have such decision reviewed by
another forum, in the manner set forth in Sections 8.3, 8.4 and 8.5 hereof, with
all references therein to "indemnification" being deemed to refer to
"advancement of Expenses," and the burden of proof shall be on the Company to
demonstrate clearly and convincingly that, based on the facts known at the time,
the Indemnitee acted in bad faith. The Company may not avail itself of this
Section 6.2 as to a given lawsuit if, at any time after the occurrence of the
activities or omissions that are the primary focus of the lawsuit, the Company
has undergone a change in control. For this purpose, a change in control shall
mean a given person or group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least twenty (20) percentage
points without advance Board approval.


7. NOTICE AND OTHER INDEMNIFICATION PROCEDURES.


7.1   Promptly after receipt by the Indemnitee of notice of the commencement of
or the threat of commencement of any Proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.
4

--------------------------------------------------------------------------------



7.2   If, at the time of the receipt of a notice of the commencement of a
Proceeding pursuant to Section 7.1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such D&O Insurance policies.


7.3   In the event the Company shall be obligated to advance the Expenses for
any Proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such Proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same Proceeding, provided that: (a) the
Indemnitee shall have the right to employ his own counsel in any such Proceeding
at the Indemnitee's expense; (b) the Indemnitee shall have the right to employ
his own counsel in connection with any such Proceeding, at the expense of the
Company, if such counsel serves in a review, observer, advice and counseling
capacity and does not otherwise materially control or participate in the defense
of such Proceeding; and (c) if (i) the employment of counsel by the Indemnitee
has been previously authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and Expenses of the Indemnitee's counsel shall be at
the expense of the Company.


8. DETERMINATION OF RIGHT TO INDEMNIFICATION.


8.1   To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Section 4.1 or 4.2 of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against Expenses actually and reasonably
incurred by him in connection with the Indemnity Agreement investigation,
defense or appeal of such Proceeding, or such claim, issue or matter, as the
case may be.


8.2   In the event that Section 8.1 is inapplicable, or does not apply to the
entire Proceeding, the Company shall nonetheless indemnify the Indemnitee unless
the Company shall prove by clear and convincing evidence to a forum listed in
Section 8.3 below that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification.


8.3   The Indemnitee shall be entitled to select the forum in which the validity
of the Company's claim under Section 8.2 hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following, except that
the Indemnitee can select a forum consisting of the stockholders of the Company
only with the approval of the Company:
5

--------------------------------------------------------------------------------



(a)   A quorum of the Board consisting of directors who are not parties to the
Proceeding for which indemnification is being sought;


(b)   Legal counsel mutually agreed upon by the Indemnitee and the Board, which
counsel shall make such determination in a written opinion;


(c)   A panel of three (3) arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two (2) arbitrators so selected; or


(e)   The state or federal courts located in Salt Lake County, Utah or other
court having jurisdiction of subject matter and the parties.


8.4   As soon as practicable, and in no event later than thirty (30) days after
the forum has been selected pursuant to Section 8.3 above, the Company shall, at
its own expense, submit to the selected forum its claim that the Indemnitee is
not entitled to indemnification, and the Company shall act in the utmost good
faith to assure the Indemnitee a complete opportunity to defend against such
claim.


8.5   If the forum selected in accordance with Section 8.3 hereof is not a
court, then after the final decision of such forum is rendered, the Company or
the Indemnitee shall have the right to apply to the state or federal court in
Salt Lake County, Utah, the court in which the Proceeding giving rise to the
Indemnitee's claim for indemnification is or was pending or any other court of
competent jurisdiction, for the purpose of appealing the decision of such forum,
provided that such right is executed within sixty (60) days after the final
decision of such forum is rendered. If the forum selected in accordance with
Section 8.3 hereof is a court, then the rights of the Company or the Indemnitee
to appeal any decision of such court shall be governed by the applicable laws
and rules governing appeals of the decision of such court.


8.6   Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify the Indemnitee against all Expenses incurred by the
Indemnitee in connection with any hearing or Proceeding under this Section 8
involving the Indemnitee and against all Expenses incurred by the Indemnitee in
connection with any other Proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such Proceeding was
frivolous or not made in good faith.


9. EXCEPTIONS.  Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:


9.1   Claims Initiated by Indemnitee. To indemnify or advance Expenses to the
Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
Proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of Expenses arising under
this Agreement, the charter documents of the Company or any Subsidiary or any
statute or law or otherwise, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
6

--------------------------------------------------------------------------------



9.2   Unauthorized Settlements. To indemnify the Indemnitee hereunder for any
amounts paid in settlement of a Proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or


9.3   Securities Law Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or


9.4   Unlawful Indemnification.  To indemnify the Indemnitee if a final decision
by a court having jurisdiction in the matter shall determine that such
indemnification is not lawful.  In this respect, the Company and the Indemnitee
have been advised that the Securities and Exchange Commission takes the position
that indemnification for liabilities arising under the federal securities laws
is against public policy and is, therefore, unenforceable and that claims for
indemnification should be submitted to appropriate courts for adjudication.


10. NON-EXCLUSIVITY.  The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which the Indemnitee may have under any provision of law, the Company's
Articles of Incorporation or Bylaws, the vote of the Company's stockholders or
disinterested directors, other agreements or otherwise, both as to action in the
Indemnitee's official capacity and to action in another capacity while occupying
his position as an Agent of the Company, and the Indemnitee's rights hereunder
shall continue after the Indemnitee has ceased acting as an Agent of the Company
and shall inure to the benefit of the heirs, executors and administrators of the
Indemnitee.


11. GENERAL PROVISIONS


11.1   Interpretation of Agreement.  It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of Expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.


11.2   Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever, then:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby; and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 11.1 hereof.
7

--------------------------------------------------------------------------------



11.3   Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.


11.4   Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.


11.5   Counterparts.  This Agreement may be executed in one or more
counterparts, which shall together constitute one agreement.


11.6   Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.


11.7   Notice.  All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given:  (a) if
delivered by hand and receipted for by the party addressee; or (b) if mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date.  Addresses for notice to either party are as shown on
the signature page of this Agreement or as subsequently modified by written
notice.


11.8   Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Utah, as applied to contracts
between Utah residents entered into and to be performed entirely within Utah.


11.9 Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the appropriate state or federal
courts located in Salt Lake County, Utah for all purposes in connection with any
action or Proceeding which arises out of or relates to this Agreement.


11.10   Attorneys' Fees. In the event Indemnitee is required to bring any action
to enforce rights under this Agreement (including, without limitation, the
Expenses of any Proceeding described in Section 3), the Indemnitee shall be
entitled to all reasonable fees and Expenses in bringing and pursuing such
action, unless a court of competent jurisdiction finds each of the material
claims of the Indemnitee in any such action was frivolous and not made in good
faith.
8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Indemnity
Agreement effective as of the date first written above.




EVANS & SUTHERLAND
COMPUTER
CORPORATION                                                                                                                                       INDEMNITEE:




By: __________________________ By: _______________________________


Title: _________________________
9

--------------------------------------------------------------------------------



 